DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

*Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).*
Claims 1, 3-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 1: Ineligible.
The claim recites a series of steps. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).
The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of providing, by a distributed server of the distributed network system, rights to use the token to the buyer terminal by performing authentication when the distributed server receives a token trade request; permitting, by the distributed server, the service application server to use the token by performing authentication when the distributed server receives a token usage request; providing, by the service application server, the services that require private information without providing the private information by using the token and broadcasting usage detail of the token to the distributed network system when the distributed server permits the use of the token; and updating, by the distributed server, the usage detail of the token, wherein a plurality of tokens including same information are distributed and stored in the plurality of distributed servers to enable the services that require private information without providing the private information.  These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance via manual human activity, but for the recitation of generic computer components.  That is, other than reciting “plurality of distributed servers,” “service application server,” “distributed network system,” and “buyer terminal” nothing in the claim precludes the limitations from practically being performed in the human mind or by organizing human activity.  These limitations are mental processes or organizing human activities (Step 2A1-Yes).
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a computer to perform the steps. The “plurality of distributed servers,” “service application server,” “distributed network system,” and “buyer terminal” in the steps are recited at a high level of generality.  These generic limitations no more than mere instructions to apply the exception using generic computer component. Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements of (“plurality of distributed servers,” “service application server,” “distributed network system,” and “buyer terminal”) in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.
Furthermore, the dependent claims 2-14 do not resolve the issues raised in the independent claim 1.
Claim 3 recites wherein a plurality of tokens including same information is distributed and stored in the plurality of distributed servers.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 4 recites wherein the expiration condition is satisfied in any one of the following cases: when a preset available count exceeds, when a preset expiration date has passed, and 10when a stop request is received from a provider terminal.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 5 recites wherein giving the rights to use the token 15comprises: receiving, by the distributed server, the token trade request from the buyer terminal through a token exchange; checking, by the distributed server, if the plurality of tokens stored in the distributed servers has a same data value when the distributed server receives the 20token trade request; and giving, by the distributed server, the rights to use the token to the buyer terminal when it is found that the plurality of tokens has the same data value.  These limitations are also part of the abstract idea identified in claim 1, and the additional elements of the token exchange are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
Claim 6 recites wherein permitting the use of the token comprises: receiving, by the distributed server, the token usage request from the buyer 5terminal; checking, by the distributed server, if the plurality of tokens stored in the distributed servers has a same data value when the distributed server receives the token usage request; and checking, by the distributed server, the expiration condition of the token and 10permitting the service application server to use the token when it is found that the plurality of tokens has the same data value.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 7 recites wherein permitting the service application server to use the token comprises: checking, by the distributed server, the expiration condition for one token; checking, by the distributed server, the expiration condition for all the tokens when it is found that the expiration condition is satisfied for one token; and 20permitting, by the distributed server, the service application server to use the token when it is found that the expiration condition is satisfied for all the tokens.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 8 recites wherein checking the expiration condition for one token comprises: collecting, by the distributed server, token usage from one token; and determining, by the distributed server, if the usage request is valid by comparing the token usage and the available count of the expiration condition.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 9 recites wherein determining if the usage request is io valid comprises: determining, by the distributed server, that the usage request is invalid when the available count is smaller than the token usage; and rejecting, by the distributed server, the usage request from the buyer terminal.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 10 recites wherein determining if the usage request is valid comprises: determining, by the distributed server, that the usage request is valid when the available count is larger than the token usage; and broadcasting, by the distributed server, the usage request to a different distributed server present in the distributed network system.    These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 11 recites wherein checking the expiration condition for all the tokens comprises: collecting, by the distributed server, token usage from all the tokens; and 5verifying, by the distributed server, if the usage request is valid by comparing each of the plurality of token usages collected from the token and the available count of the expiration condition.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 12 recites wherein verifying if the usage request is valid comprises: determining, by the distributed server, that there is an error in last usage detail of the token when at least one token usage collected from the token is larger 15than the available count; broadcasting, by the distributed server, the error in the last usage detail of the token to the distributed network system; deleting, by the distributed server, the last usage detail of the token; and rejecting, by the distributed server, the usage request from the buyer terminal.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 13 recites wherein verifying if the usage request is valid comprises: 27018188.0002 verifying, by the distributed server, that the usage request is valid when all the token usages collected from the token is smaller than the available count; broadcasting, by the distributed server, to a different distributed server present in the distributed network system when it is verified that the usage request is 5valid; and permitting, by the distributed server, the usage request to the service application server.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 14 recites a computer-readable recording medium having recorded thereon a computer program for performing the method for trading private information access rights based on a distributed ledger according to claims 1.  These limitations are also part of the abstract idea identified in claim 1, and the computer-readable recording medium are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
Response to Arguments
Applicant's arguments filed 9/6/2022 have been fully considered but they are not persuasive. 
Regarding the Federal Circuit Case, patent eligible under 101 is analyzed according to the law and precedents at that the time of application.  If new applications do not meet the criteria under the law, then they are ineligible irrespective of whether similar cases(s) had been decided by the court.  
Also, Examiner notes that Example 39 is different from the currently recited claims, as Example 39 involves “training” a neural network.  Under human activity, more specifically, the limitations are fundamental economic practice, as well as commercial interaction (business relations) and managing interactions between people.  
Regarding Step 2A, Prong 2, the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. 
In response to DDR Holdings, Enfish, Ancora, Data Engine, Core Wireless, Uniloc, Helios, and Customedia, the facts of the instant claims are not the same.  Furthermore, the claims do not involve an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.  Applicant states that the claims are an improvement in trading infrastructure and an authentication technique that can provide services requiring private information without direct transmission of the private information.  Yet, it appears that this is not an improvement in computers as tools, but on an abstract idea that use computers as tools.  As noted on page 7, lines 5-12, of the Applicants specification, the claims “ensur[e] the fairness and reliability of private information trading markets.”  However, this is not an improvement in computers as tools.   
Applicant also argues that the claims provide significantly more that the abstract idea and they previous Office Action fails to provide evidentiary basis.  There is no mention of any limitation or combination of limitations as being well understood, routine or conventional.  The claims do not provide an inventive concept.  The additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer.  Even when viewed as whole, nothing in the claim adds significantly more (i.e. inventive concept) to the abstract idea.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M DUCK whose telephone number is (469)295-9049.  The examiner can normally be reached on MON-FRI: 8AM – 5 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

	/BRANDON M DUCK/               Examiner, Art Unit 3698